DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, all the claims pending in the application, are rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 11, and 20 each recite “wherein the machine learning model comprises one or more model parameters and that is obtained”. It is unclear whether “that” refers back to the model parameters, the model itself, or something else. 
Claims 2-10 are rejected by virtue of their dependency on claim 1. 
Claims 12-19 are rejected by virtue of their dependency on claim 11.
Also, the last step of claim 6 recites “the sample of the special-purpose image”. There is insufficient antecedent basis for the claimed “sample” and for a singular “special-purpose image”. It appears this limitation should recite “the sample set of the special-purpose images” and will be interpreted as such.
Also, the last step of claim 16 recites “the sample of the special-purpose image”. There is insufficient antecedent basis for the claimed “sample” and for a singular “special-purpose image”. It appears this limitation should recite “the sample set of the special-purpose images” and will be interpreted as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Deep Learning for Emotion Recognition on Small Datasets Using Transfer Learning” by Ng et al. (cited in IDS filed 4/1/21; hereinafter “Ng”) in view of U.S. Patent Application Publication No. 2018/0061058 to Xu et al. (hereinafter “Xu”).
As to independent claim 1, Ng discloses a machine learning model training method (Abstract and Section 3 discloses that Ng is directed to training and operating a convolutional neural network CNN), the method comprising: obtaining a machine learning model through training according to a general-purpose image training set, wherein the machine learning model comprises one or more model parameters and that is obtained (Section 3 discloses obtaining a CNN pre-trained with a large image dataset of generic objects (e.g., ILSVRC), the network comprising “pre-trained weights”); determining a sample set of special-purpose images and a corresponding classification label; inputting the sample set of special-purpose images to the machine learning model, to obtain an intermediate classification result for the corresponding classification label; adjusting the model parameters of the machine learning model (Section 3 discloses fine-tuning the pre-trained weights of the CNN by inputting smaller datasets FER-2103 and EmotiW into the CNN; Fig. 2 shows that each image in these datasets are labeled with a facial expression label: “Angry”, “Disgusted”, “Fear”, “Happy”, “Neutral”, “Sad” and “Surprised”; Figs. 3-5 show that the output of the CNN in response to the input training data is a label prediction). 
The architecture and algorithm of Ng’s machine learning method requires computer software. Although Ng implicitly discloses such computer software and a computer to execute it, Ng does not expressly disclose that the method is applied to a computing device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors. Ng also does not expressly disclose that the adjusting of the weights is performed according to a difference between the intermediate classification result and the classification label; and repeating the inputting and adjusting steps until that a training stop condition is met, to obtain the machine learning model with the adjusted model parameters.
Xu, like Ng, is directed to training a convolutional neural network by adjusting weights thereof using training images that include an image and a corresponding ground truth label (Abstract and [0026-0032]). In particular, Xu discloses that the CNN model training comprises comparing the estimated label output by the CNN with the ground truth label of the image ([0101]). Xu further discloses that the CNN model training is performed iteratively until a stopping criteria is met ([0102]). Xu discloses that the algorithm is performed using software stored in memory and executed by a processor ([0085-0089]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ng to train the CNN according to a difference between the ground truth label and the CNN output, to perform training until a stop condition met, and to perform the method using computer-executed software, as taught by Xu, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately train the CNN.

As to claim 9, the proposed combination of Ng and Xu further teaches that the special-purpose image is an expression image; and the classification label is an expression classification label (Section 3 and Fig. 2 of Ng shows that the smaller datasets FER-2103 and EmotiW are labeled with a facial expression label). 

As to claim 10, the proposed combination of Ng and Xu further teaches that the training stop condition comprises: a quantity of times of adjusting the model parameter and continuing the training reaches a preset quantity of iterations, or a classification performance index of the machine learning model with the adjusted model parameter reaches a preset index ([0102] of Xu discloses that the stopping criteria comprises a maximum number of iterations or an expected accuracy being met).

Independent claim 11 recites a computing device comprising one or more processors, memory coupled to the one or more processors and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the computing device to perform a plurality of operations ([0085-0088] of Xu discloses memory that stores computer-executable instructions for performing the disclosed algorithm) comprising the method steps recited in independent claim 1. Accordingly, claim 11 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 

Claim 19 recites features nearly identical to those recited in claim 10. Accordingly, claim 19 is rejected for reasons analogous to those discussed above in conjunction with claim 10.  

Independent claim 20 recites a non-transitory computer readable storage medium storing a plurality of machine readable instructions in connection with a computing device having one or more processors, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the computing device to perform a plurality of operations including ([0085-0088] of Xu discloses a non-transitory computer-readable medium that stores computer-executable instructions for performing the disclosed algorithm) comprising the method steps recited in independent claim 1. Accordingly, claim 20 is rejected for reasons analogous to those discussed above in conjunction with claim 1.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Xu and further in view of U.S. Patent Application Publication No. 2011/0170769 to Sakimura et al. (hereinafter “Sakimura”).
As to claim 2, the proposed combination of Ng and Xu does not expressly disclose that the determining a sample set of special- purpose images and a corresponding classification label comprises: obtaining a representative special-purpose image corresponding to the classification label; determining, according to similarities between the representative special-purpose image and special-purpose images in a special-purpose image library, a set of special- purpose images that are similar to the representative special-purpose image; and selecting one or more special-purpose images meeting a predefined difference condition from the representative special-purpose image and the set of similar special- purpose images as the samples of the special-purpose images corresponding to the classification label. 
Sakimura, like Ng, is directed to machine learning classification of images (Abstract). Sakimura discloses selecting a representative learning image of a particular class, and calculating a degree of similarity or dissimilarity between the representative learning image and learning image candidates ([0096-0113]). Images that meet a threshold for the degree of similarity or dissimilarity are selected as learning images of the particular class ([0096-0113]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Ng and Xu to select the sample set of special purpose images by selecting a representative learning image of a particular class, calculating a degree of similarity or dissimilarity between the representative learning image and learning image candidates, and selecting images that meet a threshold for the degree of similarity or dissimilarity as learning images of the particular class, as taught by Sakimura, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to efficiently select learning images ([0014] of Sakimura). 

Claim 12 recites features nearly identical to those recited in claim 2. Accordingly, claim 12 is rejected for reasons analogous to those discussed above in conjunction with claim 2. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Xu and further in view of “Multimodal 2D+3D Facial Expression Recognition With Deep Fusion Convolutional Neural Network” to Li et al. (hereinafter “Li”).
As to claim 4, the proposed combination of Ng and Xu further teaches, before inputting the sample set of special-purpose images to the machine learning model, to obtain an intermediate classification result: configuring a category classified by the machine learning model to match with a type of the classification label ([0101] of Xu discloses that the CNN model training outputs and estimated label for comparison with the ground truth label of the image). The proposed combination of Ng and Xu does not expressly disclose that the inputting the sample set of special-purpose images to the machine learning model, to obtain an intermediate classification result further comprises: inputting the sample set of special-purpose images to the machine learning model, to obtain corresponding probabilities that the sample set of special-purpose images is classified to all classification labels; determining a maximum probability in the obtained probabilities; and using a classification label corresponding to the maximum probability as the intermediate classification result of the sample set of special-purpose images. 
Li, like Ng, is directed to using a convolutional neural network to classify facial expressions in images (Abstract). Li discloses that the CNN includes a softmax layer which outputs a probability for each of the K expression classes for an input image, and the predicted expression class is the one with the maximum probability (Section V-A). Li further discloses that the training images are input to the CNN which outputs the classification result determined by the softmax layer for each training image (Section III). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Ng and Xu to include a softmax layer at the output of the CNN such that probabilities for each expression class are output for each training image, and the expression class with the maximum probability is selected as the intermediate label when training, as taught by Li, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately classify the expressions in the images. 

Claim 14 recites features nearly identical to those recited in claim 4. Accordingly, claim 14 is rejected for reasons analogous to those discussed above in conjunction with claim 4.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Xu and further in view of “How Transferable are Features in Deep Neural Networks?” to Yosinski et al. (cited in IDS filed 4/1/21; hereinafter “Yosinski”).
As to claim 5, the proposed combination of Ng and Xu further teaches that the machine learning model is a convolutional neural network model (Abstract of Ng discloses that the model is a CNN). The proposed combination of Ng and Xu does not expressly disclose that the adjusting the model parameters of the machine learning model according to a difference between the intermediate classification result and the classification label further comprises: while keeping model parameters of a specified quantity of front layers in the machine learning model to be unchanged, adjusting model parameters of layers behind the specified quantity of front layers in the machine learning model according to the difference between the intermediate classification result and the classification label until the training stop condition is met. 
Yosinski, like Ng, is directed to transfer learning in a convolutional neural network comprising fine-tuning a pre-trained CNN (Abstract). Yosinski discloses that, when performing the fine-tuning, the first n layers are frozen, such that they do not change, whereas the remaining layers are fine-tuned (Section 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Ng and Xu such that the training – in which the weights are fine-tuned according to the comparison between the output label and the ground truth label until a stop condition is reached – is performed by freezing the weights of the first n layers of the CNN and fine-tuning the weights of the remaining layers of the CNN, as taught by Yosinski, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to save computation resources.

Claim 15 recites features nearly identical to those recited in claim 5. Accordingly, claim 15 is rejected for reasons analogous to those discussed above in conjunction with claim 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Xu and further in view of “Representative Sampling for Text Classification Using Support Vector Machines” to Xu et al. (hereinafter “Xu2”).
As to claim 6, the proposed combination of Ng and Xu does not expressly disclose obtaining an unclassified special-purpose image set determined in a case that the machine learning model fails in classifying the unclassified special-purpose images; clustering the special-purpose image set, to obtain a special-purpose image subset; determining a classification label corresponding to the special-purpose image subset; and retraining the machine learning model according to the special-purpose image subset and the corresponding classification label, and the sample of the special-purpose image and the corresponding classification label. 
Xu2, like Ng, is directed to training a machine learning classifier (Abstract). Xu2 discloses training the classifier based on labeled samples, determining a set of unlabeled samples, clustering the set of unlabeled samples into k groups, labeling the k groups, and training the classifier using the newly labeled k groups (Section 3.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Ng and Xu to, after an initial training iteration, determine a set of unlabeled samples, cluster the set of unlabeled samples into k groups, label the k groups, and train the classifier using the newly labeled k groups, as taught by Xu2, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to effective classify all of the training samples, thereby resulting in a more robust model. 

Claim 16 recites features nearly identical to those recited in claim 6. Accordingly, claim 16 is rejected for reasons analogous to those discussed above in conjunction with claim 6.

Allowable Subject Matter
Claims 3, 7, 8, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejections under 35 USC 112(b) are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663